Bullard,'J.,

delivered the opinion of the court.
This.case was before the Supreme Court several yearssince, and was then remanded for a new trial, with an intimation that it was a proper case to be referred to auditors, to adjust the complicated accounts between the parties : See 6 Louisiana Reports, 80. It appears that auditors were accordingly appointed, who, after long delays, made a report, and then a supplementary or explanatory report, to which oppositions were made and overruled, and which ultimately formed the *361basis of the judgment rendered by the District Court, from which the defendant has appealed.
The party ob* jectingto the report of auditors, ought to state all his objections at once; a contrary practice of filing several successive oppositions, is inconvenient, and embarrasses rather than facilitates the administration of the laws.
Auditors should state in their report the articles in the accounts, detailing the steps by which they arrived at the result.
The first report, of the auditors, stated a general balance of accounts, and established an amount which they thought the plaintiffs were entitled to recover, but did not set forth the accounts with such precision, as to enable the court to judge whether they acted properly, in allowing or rejecting particular items. The auditors then made a second report, differing from the first in amount, but stating the different items of account between the parties. This second account was at first signed only by two of the auditors, but the third was afterwards permitted by the court to add his signature. To the homologation of the report thus made, opposition was made on the following grounds:
1. That (he first award was not a statement of accounts, but a decree, and not within the powers or duties of auditors of accounts.
2. It was rendered after the time had expired for which they were appointed, and without any legal notice to the defendant.
3. That a supplemental award could not be rendered after the auditors had once reported, and that it was signed only by two of the auditors.
4. That, there was no oath attached to the award, as required by the code.
These objections were overruled, and the defendant after-wards filed others to the substantial merits of the report. This proceeding we think irregular. The code does not contemplate the filing of several successive oppositions, and the party objecting to a report of audito-'s, ought to state all his objections at once. A contrary practice would be inconvenient, and embarrass rather than facilitate the administration of the laws. We shall confine our attention, therefore, to the objections first made.
We have already intimated an opinion, that the report.first made was not such as required by the code. It stated the result, without detailing the steps by which the auditors arrived at it. It was not such as to enable the court to judge *362whether the auditors had acted properly, in rejecting or allow'ing the articles in the accounts, as required by art. 455 of the Code of Practice. The question then arises, whether it was competent for the auditors to make another report, not liable to the same objections, and detailing the accounts.. The second report made in this case, was different from the first. The balance found in favor of the plaintiffs was not the same. If it had been merely a statement of the accounts, showing the same result, and only explanatory, we should be disposed to say that it might be admitted, provided it was otherwise sufficiently formal. But it was not signed by all the auditors, as required by law. The auditors were functi officiis after their report had been made. It vSras certainly within the discretion of the court to order another report to be made, and another examination of the accounts. But, we think, the court erred in making the informal one, already made the basis of its judgment.
The report of auditors should be signed by all of them, before it is made in court. They are functi officiis after their report has been made.
Theeourtmay i*eeeive evidence on the trial of an opposition to the report of auditors, independently of their proceedings and report, on •which, it sufficient to justify it, _ a judgment may be rendered, disregarding the report altogether.
It has been urged, that the court rendered its final judgment after a trial upon the merits, independently of the report, and that it ought not now to be disturbed, on account of mere objections to the form of the report. The court might, undoubtedly, under art. 461 of the Code of Practice, admit evidence independent!}7 of the report; and if the evidence admitted upon (be trial of the opposition, in this case, were sufficient to justify the judgment rendered, independently of the proceedings of the auditors, we should think ourselves authorized to affirm it, and to disregard the award altogether. But it appears that the court leaned in part upon the report of the auditors, and that the evidence in the record, without regard to that report, is not altogether satisfactory. Much as we may regret the delay, therefore, we think ourselves bound to sustain the first ground of opposition to the report of the auditors. And justice requires that the case should be remanded. '
It is, therefore,ordered, adjudged and decreed,that the judgment of the District Court be reversed; that the report of the auditors be set aside; and it is further ordered, that the case be remanded for further proceedings, and a new trial according to law; and that the appellee pay the costs of this appeal.